Matter of Jaiden S. (Lourdes G.) (2014 NY Slip Op 05345)
Matter of Matter of Jaiden S. (Lourdes G.)
2014 NY Slip Op 05345
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2012-09283
 (Docket Nos. N-15462-10, N-15463-10, N-36252-10)

[*1]In the Matter of Jaiden S. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andLourdes G. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Johanna S. (Anonymous). Administration for Children's Services, petitioner-respondent;Lourdes G. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)In the Matter of Sky G. (Anonymous). Administration for Children's Services, petitioner-respondent;Lourdes G. (Anonymous), appellant, et al., respondent. (Proceeding No. 3) Christopher J. Robles, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Mordecai Newman and Christina Chung of counsel), for petitioner-respondent.
William C. Hoffman, Brooklyn, N.Y., attorney for the children.
In three related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Zarrello, Ct. Atty. Ref.), dated July 31, 2012, as, after a permanency hearing, continued the permanency goal of placement for adoption.
DECISION & ORDER
Motion by the petitioner-respondent to dismiss the appeal as academic. By decision and order of this Court dated January 6, 2014, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
The mother's appeal from the order dated July 31, 2012, which continued the permanency goal of placement for adoption, has been superseded by subsequent permanency hearing orders from which no appeals have been taken. Accordingly, the appeal must be dismissed as academic (see Matter of Tara C. [Sonia C.], 106 AD3d 735, 735; Matter of Anthony C. [Juan C.], 99 AD3d 798, 799; Matter of Anthony B.-A. [Chandra B.], 88 AD3d 702; Matter of Joseph A. [Fausat O.], 78 AD3d 826).
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court